385 F.2d 416
Arnold OGLESBY and Virginia E. Oglesby, Appellants,v.RALSTON PURINA COMPANY, Appellee.
No. 24455.
United States Court of Appeals Fifth Circuit.
Oct. 31, 1967.

L. D. Skaggs, Athens, Ga., for appellants.
Julius M. Hulsey, Gainesville, Ga., Kenyon & Gunter, Gainesville, Ga., for appellee.
Before TUTTLE, BELL and SIMPSON, Circuit Judges.
PER CURIAM:


1
The District Court directed a verdict for appellee in a suit for the balance due on a contract whereunder feed was sold to appellants and turkeys were either sold to or financed for appellants.  We find the errors assigned to be without merit.  Specifically, the construction of the contract by the court with respect to feed prices was not erroneous nor did the court err in excluding the proferred hearsay testimony and documentary evidence relating to the condition of the turkeys.


2
Affirmed.